Exhibit 10.20

EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT to begin on April 17, 2008 (the “Commencement Date”), by
and between UTEK CORPORATION, a Delaware corporation, having an office at 2109
East Palm Avenue, Tampa, Florida 33605 (hereinafter referred to as “UTEK” or the
“Company”), and Peter Skarzynski (hereinafter referred to as “Employee”):

WHEREAS, UTEK is purchasing all of the issued and outstanding stock of Carmi,
Inc., from Strategos, LLC and Peter Skarzynski is a principal in said entity,
under that certain Amended and Restated Stock Purchase Agreement dated April 17,
2008 (the “Purchase Agreement”); and

WHEREAS, UTEK desires to employ Employee in the position as a Managing Director
of the Strategos division of UTEK; and

WHEREAS, the going concern value of the capital stock and the business being
sold would be diminished substantially if Peter Skarzynski was to compete with
UTEK in the consulting business; and

WHEREAS, Employee is willing and capable to be employed in said position in the
manner provided for herein, and to perform all of the duties of the position and
of UTEK upon the terms and conditions herein set forth;

NOW, THEREFORE, in consideration of the promises and mutual covenants herein set
forth and in connection with the Closing under the Purchase Agreement, it is
agreed as follows;

1. Employment of Employee. UTEK hereby employs Employee as a Managing Director
of the Strategos division of UTEK.

2. Term. The term of this Agreement (the “Employment Term”) shall commence on
the Commencement Date and expire three years from such date, unless sooner
terminated. During the term hereof, Employee shall devote substantially all of
his business time and efforts to UTEK and its subsidiaries and affiliates;
provided, however, that Employee may serve on and be compensated with respect to
service as a member of advisory boards or boards of directors of charitable
organizations, non-competing private companies or, with the consent of UTEK’s
Chief Operating Officer, public companies, so long as such service shall not
materially interfere with Employee’s performance of his duties hereunder and
shall not require the disclosure of confidential information inconsistent with
Section 5 below.

3. Duties. The Employee shall perform those functions generally performed by
persons of such title and position, shall perform any and all related duties,
and shall be available to confer and consult with and advise the officers and
directors of UTEK at such times that may be reasonably required by UTEK.

4. Compensation. Employee shall be paid as follows:

a. Employee shall be paid a salary of $325,000 per year, payable in monthly
installments (the “Base Salary”), with such Base Salary subject to increase as
determined on an annual basis by UTEK’s Compensation Committee; and



--------------------------------------------------------------------------------

b. In addition:

(i) UTEK shall pay a cash bonus to Employee (the “Annual Bonus”), to be
determined annually in accordance with the UTEK-Strategos Bonus Plan (the “Bonus
Plan”) attached hereto as Exhibit A (which Bonus Plan shall not be modified,
amended, revised or terminated by UTEK during the Employment Term without the
prior written consent of Employee) and paid on December 15th of each year.

(ii) Employee may participate in all benefit plans provided by UTEK at an
individual cost equal to or less than the individual cost of the comparable
plans in effect for Strategos prior to its acquisition by UTEK. UTEK or
Strategos shall maintain a qualified retirement plan and other benefit plans for
Employee equivalent to the 401k plan and corresponding benefit plans in effect
for Strategos prior to its acquisition by UTEK.

(iii) Employee shall be granted 20,000 stock options each year during the
Employment Term, at the closing market price at the close of business on the
first trading date after the UTEK trading window opens after the date hereof
(with respect to 2008) or after the anniversary of the date hereof (with respect
to all subsequent years), according to the terms of UTEK’s employee stock option
program.

(iv) In addition to (but without duplication of) the Base Salary and any bonuses
payable to Employee pursuant to this Section 4, during the Employment Term,
Employee shall be entitled to four (4) weeks of paid vacation each calendar year
in accordance with UTEK’s company handbook, which if not taken during any year
may not be carried forward to any subsequent calendar year and no compensation
shall be payable in lieu thereof.

(v) In the event of (1) a termination of Employee by the Company other than for
Cause (as defined in Paragraph 7(a)) or (2) a resignation by Employee for Good
Reason (as defined in Paragraph 7(b)), Employee shall be entitled to a one-time
lump sum payment (the “Severance Payment”) equivalent to Employee’s compensation
for a number of months equal to (i) thirty six, less (ii) one month for each
monthly anniversary of the Commencement Date that has passed prior to the date
of termination of Employee’s employment with UTEK (the “Termination Date”);
provided, however, that on the thirtieth (30th) monthly anniversary of the
Commencement Date and for the duration of Employee’s employment by UTEK (whether
during the Employment Term or otherwise) thereafter, Employee shall be entitled
to a Severance Payment equal to Employee’s compensation for six (6) months. For
purposes of this Section 4(b)(v), “Employee’s compensation” shall mean (x) the
sum of the Employee’s then current Base Salary plus the average of Employee’s
actual cash bonus for the prior two calendar years (including the Annual Bonus
for 2008 and subsequent years, and the prior bonuses received by Employee from
Strategos for earlier years) divided by (y) 12.



--------------------------------------------------------------------------------

5. Confidential Information

a. The Employee has acquired and will acquire information and knowledge
respecting the intimate and confidential affairs of the Company (for this
purpose including all subsidiaries and affiliates, including without limitation
confidential information with respect to the Company’s customer lists,
technologies, business methodology, business techniques, promotional materials
and information, and other similar matters treated by the Company as
confidential (the “Confidential Information”). Accordingly, the Employee
covenants and agrees that during his employment by the Company (whether during
the Term hereof or otherwise) and thereafter, the Employee shall not, without
the prior written consent of the Company, disclose to any person, other than a
person to whom disclosure is reasonably necessary or appropriate in connection
with the performance by the Employee of the Employee’s duties hereunder, any
Confidential Information obtained by the Employee while in the employ of the
Company.

b. The Employee agrees that all memoranda, notes, records, data base
information, papers or other documents and all copies thereof relating to the
Company’s operations or business, some of which may be prepared by the Employee,
and all objects associated therewith in any way limited by the Employee shall be
the Company’s property. This shall include, but is not limited to, documents and
objects concerning any customer contracts, manuals, mailing lists, advertising
materials, and all of their materials and records of any kind that may be in the
Employee’s possession or under the Employee’s control. The Employee shall not,
except for the Company’s use, copy or duplicate any of the aforementioned
documents or objects (except for the purpose of performing Employee’s duties and
except for Employee’s contact information, which may be kept for personal use
that is not inconsistent with Employee’s obligations under Section 6 below) nor
remove them from the Company’s facilities, nor use any information concerning
them except for the covenants and agrees that the Employee will deliver to the
Company upon termination of the Employee’s employment, or any other time at the
Company’s reasonable request.

c. The Employee shall deliver to the Company or its designee at the termination
of his employment all data, correspondence, memoranda, notes, records, drawings,
sketches, plans, customer lists, product compositions, and other documents and
all copies thereof, made, composed or received by the Employee, solely or
jointly with others, that are in the Employee’s possession, custody, or control
at termination and that are related in any manner to the past, present, or
anticipated business or any member of the Company or one its subsidiaries. In
this regard, except as otherwise provided in Section 4b or Section 5d, the
Employee hereby grants and conveys to the Company all right, title, and interest
in and to, including without limitation, the right to possess, print, copy, and
sell or otherwise dispose of, any reports, records, papers, summaries,
photographs, drawings or other documents, and writings, and copies, abstracts or
summaries thereof, that may be prepared by the Employee or under his direction
or that may come into his possession in any way during the term of his
employment with the Company that reasonably relate to the past, present or
anticipated business of the Company or one of its subsidiaries.

d. Notwithstanding anything to the contrary contained in this Section 5, in the
event that Employee writes, publishes, speaks regarding, presents or otherwise
promotes any and all of his scholarly writings (including books, articles,
speeches, presentations or other materials) with respect to innovation or other
UTEK-related topics, UTEK shall



--------------------------------------------------------------------------------

receive and retain any and all compensation, profits, royalties or other
remuneration resulting therefrom; provided, however, that Employee may receive
and retain any publishing royalties, compensation, profits or other remuneration
from his current 2008 book and any subsequent such scholarly writings unrelated
to any UTEK-related topics. Employee shall not disclose, without the Company’s
written consent, any Confidential Information of the Company in connection with
any such writings.

6. Restrictive Covenants.

a. The term of the restrictive covenants contained in this Paragraph 6 (the
“Covenant Term”) shall be the duration of Employee’s employment by UTEK (whether
during the Employment Term hereof or otherwise), and for a number of months
thereafter equal to (i) thirty six, less (ii) one month for each monthly
anniversary of the Commencement Date that has passed prior to the Termination
Date; provided, however, that on the twenty-fourth (24th) monthly anniversary of
the Commencement Date and for the duration of Employee’s employment by UTEK
(whether during the Employment Term or otherwise) thereafter, Employee shall be
subject to a Covenant Term of twelve (12) months.

b. Employee covenants and agrees that during the Employment Term Employee will
not:

(i) directly or indirectly engage in, continue in or carry on the business of
any corporation, partnership, firm or other business organization which is now,
becomes or may become a direct competitor of Strategos in its business,
including owning or controlling any financial interest in, any corporation,
partnership, firm or other form of business organization which competes with or
is engaged in or carries on any aspect of such business or any business
substantially similar thereto; or

(ii) consult with, advise or assist in any way, whether or not for
consideration, any corporation, partnership, firm or other business organization
which is now, becomes or may become a competitor of Strategos during Employee’s
employment with UTEK.

c. Employee further covenants and agrees that during the Covenant Term, Employee
shall refrain from soliciting and shall not, directly as independent contractor,
employee, consultant, agent, partner, or joint venturer, or as an officer,
director, agent or employee of any firm, person, entity, partnership or
corporation, or otherwise solicit the business of any person, firm, partnership,
corporation, joint venture, sole proprietorship or other entity with whom
Employee has worked or to whom Employee has sold or solicited business during
the thirty (30) month term preceding the Termination Date. The Employee further
covenants and agrees that, during the Covenant Term, the Employee will not work
directly as a full-time employee for any corporation, partnership, firm or other
business organization that has done business with Strategos in the six-month
term prior to the Termination Date. For purposes of this Section 6(c), “sold or
solicited business” means that Employee has attended an in-person meeting at the
potential customer’s offices seeking to secure a current or future consulting
engagement for Strategos.

d. In the event of any breach of this covenant, Employee recognizes that the
remedies



--------------------------------------------------------------------------------

at law may be inadequate and that in addition to any relief at law, subject to
Section 8, which may be available to the Company for such violation or breach
and regardless of any provisions contained in this Agreement, the Company may be
entitled to equitable remedies (including an injunction) and such other relief
as a court may grant after considering the intent of this section. In any action
or proceeding by the Company to obtain a temporary restraining order and/or
preliminary injunction to enforce the covenant, Employee hereby agrees that the
Company shall not be required to put an injunction bond in excess of One
Thousand Dollars ($1,000.00) in order to obtain the temporary restraining order
and/or preliminary injunction.

e. In the event a court of competent jurisdiction determines that the provisions
of this covenant are excessively broad as to duration, geographic scope,
prohibited activities or otherwise, the parties agree that this covenant shall
be reduced or curtained to the extent necessary to render it enforceable.

f. For the purposes of this Section 6, “Strategos” shall be deemed to be only
Strategos and its consulting business (whether or not separately incorporated or
organized and even if operated solely as an unincorporated division of UTEK) and
shall not include the Company’s other businesses, operations, subsidiaries or
affiliates.

g. The parties hereto expressly acknowledge and agree that any provision of this
Section 6 may be amended or waived only by the mutual written agreement of both
parties.

7. Termination

a. UTEK shall also have the right to terminate this Agreement immediately for
“Cause.”

“Cause” shall mean the Company’s Board’s final determination that any of the
following has occurred: (i) Employee’s willful and continued failure (other than
any such failure resulting from physical or mental incapacity) to perform the
lawful and reasonable duties properly assigned to him that are consistent with
the scope and nature of Employee’s position, or (ii) Employee’s commission of an
act that constitutes gross negligence or willful misconduct and that is
materially and demonstrably detrimental to the financial condition and/or
goodwill of the Company, or (iii) Employee’s commission of any theft, fraud, act
of dishonesty or breach of trust directly or indirectly resulting in, or
intended to result in, material personal gain or enrichment of Employee at the
direct or indirect expense of the Company, or (iv) Employee’s conviction of a
felony involving moral turpitude, but specifically excluding any conviction
based entirely on vicarious liability or the operation of a motor vehicle, or
(v) Employee’s material violation of any Section 6 of this Agreement, or
(vi) Employee’s habitual abuse of alcohol or any regulated substance that
results in a material impairment of Employee’s ability to perform his
obligations under this Agreement; provided, however, that “Cause” shall only
exist if and to the extent that the Board has given the Employee (A) a written
notice of such occurrence that specifically identifies the manner and nature of
such occurrence, (B) with respect to occurrences listed in clauses (i), (v) and
(vi), a reasonable period (not to exceed 90 days) to cure the behavior related
to such occurrence and (C) a reasonable opportunity (together with counsel) to
be heard before the Board before a final decision with respect to the



--------------------------------------------------------------------------------

existence of Cause is made by the Board; and provided, further, that such
occurrence shall only constitute “Cause” hereunder if the Company terminates
Employee’s employment with the Company within 120 days after delivery of such
written notice. No act or failure to act shall be considered to be “willful”
(x) unless it is done, or omitted to be done, by Employee in bad faith or
without reasonable belief that Employee’s action or omission was in the best
interests of the Company, or (y) if it is done, or omitted to be done, in
reliance on the informed advice of UTEK’s General Counsel or its outside counsel
or independent accountants or at the express direction of the Board.

b. If the Employee is terminated for Cause or resigns his employment without
Good Reason (a “Forfeiture Event”), (i) except as required by law, the Company
will not be required to make any further payments to Employee during the
remainder of the term of this Employment Agreement except as provided in
Paragraph 4(v) herein, and (ii) Employee shall forfeit any remaining, unvested
Class B Units (the “Equity”) granted under that certain Class B Unit Agreement
dated April     , 2008 and that certain Operating Agreement of Strategos, LLC,
dated April     , 2008.

“Good Reason” shall mean, in the absence of Employee’s written consent, (i) any
action by the Company that results in a material diminution in Employee’s
position, authority, duties or responsibilities as contemplated by this
Agreement; provided, however, that the liquidation or merger of Strategos with
and into UTEK after its acquisition by UTEK shall not be considered an event
that would give rise to Good Reason so long as Employee continues to (x) be the
principal member of a team of employees engaged in, and have client relationship
leadership responsibility for, the innovation, strategy, and strategy
implementation consulting practice of Strategos comparable to the services
offered by Strategos prior to its acquisition by UTEK; (y) reports directly only
to the Chief Operating Officer of UTEK; and (z) continues to be a member of the
policy-making group of senior principals of the Strategos consulting practice;
(ii) any failure by the Company to comply with the material terms of this
Agreement; (iii) any reduction in the Employee’s Base Salary or Annual Bonus
opportunity (including any modification, amendment, revision or termination of
the Bonus Plan by UTEK during the Employment Term without the express prior
written consent of Employee); and (iv) the Company requiring the Employee to be
based at any office or location more than 30 miles from his residence as of the
date hereof; provided, however that Employee has given the Board: (A) a written
notice of such occurrence that specifically identifies the manner and nature of
such occurrence, and (B) with respect to occurrences listed in (i) or
(ii) above, a reasonable period (not to exceed 90 days) to cure such occurrence;
and provided, further, that such occurrence shall only constitute “Good Reason”
hereunder if Employee terminates his employment with the Company within 120 days
after delivery of such written notice.

c. Upon the occurrence of any Change of Control (as hereinafter defined) of UTEK
prior to a Forfeiture Event, Employee’s interest in the Equity shall become
fully vested and exercisable.

“Change of Control” shall be deemed to have taken place if there shall occur a
single transaction pursuant to which: (i) securities of UTEK representing 50% or
more of the combined voting power of UTEK’s then outstanding voting securities
are acquired pursuant to a tender offer or an exchange offer by a person or
entity which is not a



--------------------------------------------------------------------------------

wholly-owned subsidiary of UTEK or any of its affiliates; (ii) a merger or
consolidation is consummated in which UTEK is a constituent corporation and
which results in less than 50% of the outstanding voting securities of the
surviving or resulting entity being owned by the then existing stockholders of
UTEK; (iii) a sale is consummated by UTEK of substantially all of the company’s
assets to a person or entity which is not a wholly-owned subsidiary of the
company or any of its affiliates or (iv) any option granted under the Company’s
Amended and Restated Employee Stock Option Plan in effect as of the date hereof
(as such Plan may be hereafter amended or superseded) shall become immediately
exercisable in full under Section 6(c) of such Plan.

8. Arbitration. Except for remedies for injunctive relief as provided in
Section 6(e), any controversies between UTEK and Employee involving the
construction or application of any of the terms, provisions or conditions of
this Agreement shall on the written request of either party served on the other
be submitted to arbitration. Such arbitration shall comply with and be governed
by the rules of the American Arbitration Association. An arbitration demand must
be made within one (1) year of the date on which the party demanding arbitration
first had notice of the existence of the claim to be arbitrated, or the right to
arbitration along with such claim shall be considered to have been waived. An
arbitrator shall be selected according to the procedures of the American
Arbitration Association. The cost of arbitration shall be born by the losing
party or in such proportions as the arbitrator shall decide. The arbitrator
shall have no authority to add to, subtract from or otherwise modify the
provisions of this Agreement, or to award punitive damages to either party.

9. Attorney’s Fees and Costs. If any action at law or in equity is necessary to
enforce or interpret the terms of this Agreement, the prevailing party shall be
entitled to reasonable attorney’s fees, costs and necessary disbursements in
addition to any other relief to which he may be entitled.

10. Entire Agreement: Survival.

a. This Agreement contains the entire agreement between the parties with respect
to the transactions contemplated herein and supersedes, effective as of the date
hereof any prior agreement or understanding between UTEK and Employee with
respect to Employee’s employment by UTEK. This Agreement may not be amended
except by an agreement in writing signed by the Employee and the UTEK, or any
waiver, change, discharge or modification as sought. Waiver of or failure to
exercise any rights provided by this Agreement and in any respect shall not be
deemed a waiver of any further or future rights.

b. The provisions of Sections 4, 5, 6, 8, 9, 10, 12 and 14 shall survive the
termination of this Agreement.

11. Assignment. This Agreement shall not be assigned to other parties.

12. Governing Law. This Agreement and all the amendments hereof, and waivers and
consents with respect thereto shall be governed by the laws of the State of
Florida, without regard to the conflicts of laws principles thereof, and the
parties agree that the jurisdiction shall be in Cook County, Illinois.



--------------------------------------------------------------------------------

13. Notice. All notices, responses, demands or other communications under this
Agreement shall be in writing and shall be deemed to have been given when

a. delivered by hand;

b. sent be fax or e-mail (with receipt confirmed), provided that a copy is
mailed by registered or certified mail, return receipt requested; or

c. received by the addressee as sent be express delivery service (receipt
requested) in each case to the appropriate addresses, and fax numbers as the
party may designate to itself by notice to the other parties:

 

  (i) if to UTEK:

UTEK Corporation

2109 East Palm Avenue

Tampa, Florida 33605

Attention: Sam Reiber

Vice President & General Counsel

Telephone: 813-754-4330

Fax: 813-242-9530

E-mail: sreiber@utekcorp.com

 

  (ii) If to the Employee:

Peter Skarzynski

211 Central Avenue

Wilmette, IL 60091

Telephone: 847-251-6349

Fax: 312-655-8334

E-mail: pskarzynski@strategos.com

 

  (iii) With a copy (which shall not constitute notice) to:

McDermott Will & Emery LLP

227 West Monroe Street, Suite 4400

Chicago, Illinois 60606

Attention: Mark A. Harris

Telephone: 312-984-2121

Fax: 312-984-7700

E-mail: mharris@mwe.com

14. Severability. Should any part of this Agreement for any reason be declared
invalid by a court of competent jurisdiction, such decision shall not affect the
validity of any remaining portion, which remaining provisions shall remain in
full force and effect as if this Agreement had been executed with the invalid
portion thereof eliminated, and it is hereby declared the intention of the
parties that they would have executed the remaining portions of this Agreement
without including any such part, parts or portions which may, for any reason, be
hereafter declared invalid.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this agreement as of the day
and year first above written.

 

For UTEK Corporation

/S/ Douglas Schaedler

Douglas Schaedler COO For Employee

/S/ Peter Skarzynski

Peter Skarsynski